DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Response to Amendment
The amendments to the (specifications, claims, Drawings) filed on March 11, 2021 have been entered. Claims 1-20 are pending. In regard to the drawings and specification, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. Independent claims 1, 12 and 17 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector for use with an electronic card, comprising: an insulative housing defining a receiving space and including at least a rear wall behind the receiving space, and at wherein the partition bars are located between, along the transverse direction, the neighboring grounding contact and differential pair only, and no partition bar is located in each differential pair, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: a card connector and an electronic card to be received within the card connector; the card connector including: an insulative housing defining a receiving space and including at least a rear wall, a bottom wall forwardly extending from the rear wall and located under the receiving space, and at least one tongue forwardly extending from the rear wall in a front-to-back direction, said tongue including a plurality of partition bars extending along the front-to-back direction; a plurality of contacts retained to the rear wall and including a plurality of differential pairs and a plurality of grounding contacts alternately arrange with each other in a transverse direction, each of said contacts including a deflectable contact arm extending forwardly from the rear wall, and a leg exposed outside of rear wall, a contacting section formed wherein the partition bars are located between the contacts, respectively; wherein the electronica card forms a mating slot receiving the tongue and the contact arms positioned in the tongue; wherein a metallic shell covers the insulative housing and includes a plurality of abutting legs surrounding the bottom wall, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical card connector for use with an electronic card, comprising: an insulative housing defining a receiving space and a rear wall behind the receiving space, and at least one tongue forwardly extending from the rear wall in a front-to-back direction, said tongue including a plurality of partition bars extending in the front-to-back direction, and a transverse bar linked at front ends of the partition bars in a transverse direction perpendicular to the front-to-back direction; a plurality of contacts retained to the rear wall and including a plurality of differential pairs and a plurality of grounding contacts alternately arrange with each other in said transverse direction, each of said contacts including a deflectable contact arm extending forwardly from the rear wall, and a leg exposed outside of rear wall, a contacting section at a front region of the contact arm protruding in a vertical direction; wherein the partitions bars extending forwards from the rear wall and are respectively located between the neighboring contacts in the transverse direction for protection in the transverse direction; and the transverse bar is linked at front ends of the partition bars and remaining portions of the neighboring partition bars are spaced from each other without connection in the transverse direction for allowing up-and- down deflection of the contact arms, so that the transverse bar is located in front of the contact arms for insertion protection along the front-to-back direction; wherein a front end of the contacting section is free from the transverse bar in the front-to-back direction for allowing upward deflection of the corresponding contacting arm during mating with the electronic card, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831